949 A.2d 207 (2008)
195 N.J. 183
In the Matter of Roland G. HARDY, Jr., an Attorney at Law (Attorney No. XXXXXXXXX).
No. D-156 September Term 2007
Supreme Court of New Jersey.
June 12, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-414, concluding pursuant to Rule 1:20 6(c)(1), that ROLAND G. HARDY, JR., of WOODBURY, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 1.8(a) (engaging in business transaction with client without complying with safeguards of rule), RPC 1.15(a) (negligent misappropriation of trust funds), and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that ROLAND G. HARDY, JR. is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *208 expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.